waived. Having been so informed, appellant consents to a voluntary
                  dismissal of this appeal. Cause appearing, we
                             ORDER this FPP1 al DISMISSED.'



                                         Parraguirre


                                            J.                      On              J.
                  Douglas                                  Cherry




                  cc: Hon. William 0. Voy, District Judge, Family Court Division
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                        'The oral argument scheduled for December 17, 2015, at 11:30 a.m.
                  s hereby vacated.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea                                        2